Name: Commission Regulation (EEC) No 1837/78 of 31 July 1978 defining the scope of Article 4 (5) of Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 78 Official Journal of the European Communities No L 210/51 COMMISSION REGULATION (EEC) No 1837/78 of 31 July 1978 defining the scope of Article 4 (5 ) of Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts and before 24 June 1978 in the case of the other sectors ; Whereas the new provision should be retroactively applied in all cases where this is to the benefit of the interested party ; Whereas Article 2 of Regulation (EEC) No 1392/78 and the provisions of Regulation (EEC) No 1182/78 will become redundant when this Regulation enters into force ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( 1 ), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar (3), as last amended by Regulation (EEC) No 705/78 (4), and in particular Arti ­ cles 12 (2), 19 (4) and 34 thereof, Whereas, following the judgment of the Court of Justice of the European Communities in Case 108/77, Article 4 of Commission Regulation (EEC) No 1380/75 of 29 May 1975 laying down detailed rules for the application of monetary compensatory amounts (5), as last amended by Regulation (EEC) No 1 392/78 ( 6), was supplemented by a paragraph 5 speci ­ fying that the coefficient referred to in paragraph 3 of the said Article was also to be applied to refunds and levies, the amount of which was set in a national currency in the statement of award following an invitation to tender ; Whereas Regulation (EEC) No 1392/78 introducing this amendment entered into force on 24 June 1978 ; whereas, by Commission Regulation (EEC) No 1182/78 of 31 May 1978 supplementing Regulations (EEC) No 1634/77 and (EEC) No 1790/77 on standing invitations to tender to determine export refunds for sugar ( 7), a temporary provision , which entered into force on 1 June 1978 , has already been adopted for the sugar sector ; whereas it was specified in Regulation (EEC) No 1392/78 that the provisions adopted on this matter were without prejudice to any solution to be adopted in respect of operations carried out before 1 June 1978 in the case of the sugar sector Article 1 Article 4 (5) of Regulation (EEC) No 1380/75 shall apply to operations for which completion of the customs formalities occurs : (a) for operations in the sugar sector, on or after 1 June 1978 ; (b) for operations in other sectors, on or after 24 June 1978 ; (c) before these dates in cases when its application will mean a reduction in the monetary compensa ­ tory amount levied or to be levied . Article 2 1 . Article 2 (2) of Regulation (EEC) No 1392/78 is repealed . 2. Each of the Articles 7 (a) of Regulations (EEC) No 1634/77 and (EEC) No 1790/77 together with Regulation (EEC) No 1 1 82/78 are repealed . ') OJ No L 106, 12. 5 . 1971 , p. 1 . 2 ) OJ No L 67, 15 . 3 . 1976, p. 1 . 3 ) OJ No L 359, 31 . 12 . 1974, p. 1 . 4 ) OJ No L 94, 8 . 4 . 1978 , p. 1 . 5 ) OJ No L 139, 30 . 5 . 1975, p. 11 . b) OJ No L 167, 24 . 6 . 1978 , p. 53 . 7) OJ No L 145, 1 . 6 . 1978 , p. 46 . Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 210/52 Official Journal of the European Communities 1 . 8 . 78 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1978 . For the Commission Finn GUNDELACH Vice-President